*363MEMORANDUM ***
Armando Resendezr-Godina, a native and Citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“IJ”) denial of relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Hasan v. Ashcroft, 380 F.3d 1114, 1119 (9th Cir.2004). We conclude that the IJ properly denied the CAT claim. See id. at 1123-24.
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.